El Juez Asociado Se. HutchisoN,
emitió la opinión del tribunal.
La apelante fné declarada culpable de una infracción a la sección primera del Eeglamento de Sanidad No. 30, pro-mulgado en octubre 28, 1914, a virtud de una denuncia en la cual se imputaban los hechos en la forma siguiente:
“Que en junio 6, 1921, y en la calle Mariano Vidal del Distrito Judicial Municipal de Areeibo, P. R., que forma parte del Distrito Judicial de Areeibo, P. R., la acusada, quien es dueña o administra-dora de una panadería en la dirección arriba indicada, ilegal, volun-taria y maliciosamente se dedicaba a la elaboración de pan confec-cionado con harina o flor de harina de trigo, destinado para el con-sumo público, sin una licencia otorgada por un funcionario del De-partamento de Sanidad, infringiendo de este modo el Citado regla-mento.”
La panadería en cuestión había estado funcionando por espacio de diez y seis años' y el error que se alega es como sigue:
“La Corte de Distrito de Areeibo cometió error manifiesto en la apreciación de l’a prueba presentada, deduciendo de la miáma una .conclusión contraria a derecho, y muy especialmente aplicando erró-neamente el artículo Io. del Reglamento de Sanidad No. 30.”
Las secciones 1 y 20 del reglamento de referencia pres-criben lo siguiente:
“Artículo 1. — Ninguna persona, firma, corporación o institución ofrecerá en venta, venderá o elaborará pan u otros productos alimen-ticios confeccionados con harina o flor de harina de trigo, sin una licencia otorgada por el1 correspondiente funcionario del Servicio de Sanidad y previa la aprobación por el ingeniero de dicho servicio, *327del plano o planos del edificio o local en donde ba de ejercerse la industria, ajustándose aquéllos a los preceptos de este reglamento.”
“ Artículo 20. — Este reglamento será aplicable a las panaderías de nueva construcción; Disponiéndose que el Director de Sanidad queda facultado para omitir cualquiera de estos requisitos cuando, en su opinión, la cantidad de pan confeccionado no justifique el gasto, y cuando tal omisión no sea perjudicial a la salud pública; Dispo-niéndose que las panaderías que existen actualmente habrán de mo-dificarse en lo posible para adaptarse a las disposiciones de este regla-mento, dentro de un plazo razonable según lo ordene de cuando en cuando el Director de Sanidad.”
No hubo el más ligero indicio durante el juicio de que se hubiera librado orden alguna para hacer modificaciones o alteraciones, ni fijado ningún plazo como lo exige el segundo disponiéndose de la sección 20.
La sentencia apelada debe ser revocada.

'Revocada la sentencia apelada y absuelta la acusada.

Jueces concurrentes: Sres. Presidente del Toro, y Aso-ciados Wolf y Aldrey.